    Case: 4:21-cv-00052-CDP Doc. #: 6 Filed: 02/18/21 Page: 1 of 3 PageID #: 111




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

JALIL ALI, o/b/o RAY L. ALEXANDER,                     )
                                                       )
                 Plaintiff,                            )
                                                       )
        v.                                             )            No. 4:21-cv-52-CDP
                                                       )
WAYNE PEACOCK, et al.,                                 )
                                                       )
                 Defendants.                           )

                                   MEMORANDUM AND ORDER

        This matter is before me upon the motion of Jalil Ali, an individual who attempts to

proceed pro se on behalf of one Ray L. Alexander, for leave to bring this civil action without

payment of the civil filing fee. For the reasons explained below, the motion will be denied, and

this case will be dismissed without prejudice to refiling by an attorney licensed to practice in this

United States District Court.

                                                  The Complaint

        Ali initiated this civil action on January 12, 2021 by filing a civil complaint on behalf of

one Ray L. Alexander against Wayne Peacock d/b/a USAA; Chris Cartwright d/b/a TransUnion;

Jonathan Price d/b/a Innovis; and Brian Herb d/b/a Experian. 1 Alexander did not sign the

complaint or the motion seeking leave to proceed without payment of the filing fee, he did not

file his own motion seeking such leave, and he has not otherwise appeared in this matter. Ali

does not indicate, nor is it apparent, that he is an attorney licensed to practice in this United

States District Court, nor does he specifically aver that Alexander has authorized the filing of this


1
  This action is the third of three similar civil actions Ali has initiated on Alexander’s behalf in this Court
to date. The two earlier-filed cases are Ali v. Herb, No. 4:20-cv-1572-DDN (E.D. Mo. Nov. 3, 2020) and
Ali v. Shelton, et al., No. 4:20-cv-1703-NAB (E.D. Mo. Nov. 30, 2020).
    Case: 4:21-cv-00052-CDP Doc. #: 6 Filed: 02/18/21 Page: 2 of 3 PageID #: 112




civil action. Ali does not identify his relationship to Alexander, nor does he state Alexander is

incompetent to bring this action on his own behalf.

         The complaint does not assert Ali’s legal rights or interests. Instead, it asserts

Alexander’s legal rights and interests. It is therefore clear that Ali’s intent is to bring this action

solely on Alexander’s behalf. 2 Briefly, Ali alleges that defendant USAA violated the Fair Credit

Reporting Act by providing false information regarding an American Express account, despite

the fact that Alexander had paid in full and closed the account. Ali further alleges that the

consumer credit bureau defendants in turn failed to follow federal law concerning compliance

and investigation of accuracy. Ali states he seeks equitable and monetary relief in Alexander’s

favor.

                                                   Discussion

         While federal law provides that “parties may plead and conduct their own cases

personally,” 28 U.S.C. § 1654, a non-attorney may not represent the interests of another person

in federal court. See Lewis v. Lenc–Smith Mfg. Co., 784 F.2d 829, 830 (7th Cir. 1986). Ali

therefore may not represent Alexander’s interests in this action. Even if Ali had alleged

Alexander’s incompetence and moved for appointment as next friend, he would be required to

obtain representation by counsel before such appointment could be granted. Additionally,

nothing before me indicates that Alexander has authorized the filing of this action. It is therefore


2
  Even if Ali could be understood to bring this action on his own behalf, there would be no basis to
conclude he has met his burden of demonstrating his standing under Article III of the United States
Constitution. To do so, he would be required to demonstrate, inter alia, that he suffered an injury in fact.
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992), Young America Corp. v. Affiliated
Computer Services (ACS), Inc., 424 F.3d 840, 843 (8th Cir. 2005). A plaintiff “cannot rest his claim to
relief on the legal rights or interests of third parties,” and instead must “assert his own legal rights and
interests.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Here, because Ali’s claim to relief rests solely upon
Alexander’s legal rights or interests, he would be unable to demonstrate standing. “[I]f a plaintiff lacks
standing, the district court has no subject matter jurisdiction.” Young America Corp., 424 F.3d at 843
(quoting Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002)).
                                                     2
  Case: 4:21-cv-00052-CDP Doc. #: 6 Filed: 02/18/21 Page: 3 of 3 PageID #: 113




apparent this action is not properly before this Court, and I will dismiss it without prejudice to

being refiled by an attorney licensed to practice in this United States District Court.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice to being

refiled by an attorney licensed to practice in this United States District Court. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that Jalil Ali’s motion for leave to proceed without

payment of the filing fee (ECF No. 2) is DENIED.

       Dated this 18th day of February, 2021.




                                                  CATHERINE D. PERRY
                                                  UNITED STATES DISTRICT JUDGE




                                                  3
